                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                          NO. 7:17-CV-162-FL


 NATIONAL AUDUBON SOCIETY,                            )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )                         ORDER
                                                      )
 UNITED STATES ARMY CORPS OF                          )
 ENGINEERS, COLONEL ROBERT J.                         )
 CLARK in his official capacity as District           )
 Commander of the Wilmington District,                )
 and THE TOWN OF OCEAN ISLE                           )
 BEACH,                                               )
                                                      )
                       Defendants.                    )



       This matter is before the court on the parties’ cross-motions for summary judgment. (DE

47, 55, 57). The issues raised have been fully briefed, and in this posture are ripe for decision. For

reasons that follow, summary judgment is granted in favor of defendants.

                                    STATEMENT OF THE CASE

       Plaintiff is a membership organization that works to conserve and restore habitat for wildlife,

with a particular focus on birds and bird habitat. Plaintiff initiated this action August 14, 2017,

seeking review of final agency action by defendant United States Army Corps of Engineers

(“USACE”) allowing defendant The Town of Ocean Isle Beach (“Ocean Isle”) to construct a type

of rock wall known as a “terminal groin” and a beach fillet in that part of Ocean Isle Beach

immediately southwest of Shallotte Inlet (“Project”).1 Particularly, plaintiff seeks judicial review


       1
               Due to the large number of acronyms and abbreviations in this case, a glossary of terms is attached.
of the record of decision (“ROD”) issued by USACE, granting Ocean Isle a permit allowing

discharge of dredged or fill material into navigable waters, pursuant to section 404 of the Clean

Water Act, 33 U.S.C. § 1344, et seq. (“CWA”). Plaintiff also challenges the adequacy of an

environmental impact statement (“EIS”) prepared by defendant USACE in support of the ROD and

permit, pursuant to the National Environmental Policy Act, 42 U.S.C. § 4331, et seq. (“NEPA”).

Plaintiff amended its complaint as of right August 28, 2017, joining Ocean Isle as a defendant.

       Defendant USACE is an agency within the United States Department of Defense charged

with regulating construction in the waters of the United States, pursuant to the CWA, and defendant

Colonel Robert J. Clark (“Clark”) is district commander at defendant USACE’s Wilmington district

office (collectively “federal defendants”). Defendant Ocean Isle is an incorporated town located in

Brunswick County, North Carolina.

       Plaintiff alleges that the federal defendants approved the Project without proper

consideration of environmental consequences. In the first claim for relief, plaintiff alleges that

USACE violated NEPA where it failed to evaluate fairly the comparative merits of studied

alternatives. In the second claim for relief, plaintiff alleges USACE failed to include certain

information in NEPA documents essential to a reasoned choice among alternatives, in violation of

regulations promulgated by the Council on Environmental Quality (“CEQ regulations”). In its third

claim for relief, plaintiff alleges that USACE failed to evaluate “secondary effects” of the studied

alternatives, in violation of the CWA and CEQ regulations. In the fourth claim for relief, plaintiff

alleges that USACE selected an alternative other than the Least Environmentally Damaging

Practicable Alternative (“LEDPA”), in violation of the CWA. Finally, in the fifth claim for relief,

plaintiff alleges USACE failed to “independently evaluate” environmental information submitted


                                                 2
by Coastal Planning and Engineering of North Carolina, Inc. (“CPE”), in violation CEQ regulations.

In each claim for relief, plaintiff proceeds under the judicial review provisions of the Administrative

Procedure Act (“APA”), 5 U.S.C. § 701, et seq.

        Plaintiff moved to complete and supplement the administrative record on February 16, 2018.

The court allowed as extra-record evidence certain emails purporting to show a conflict of interest

and the lack of independent review by defendant USACE, and denied the motion in remaining part.

Nat’l Audubon Soc’y v. United States Army Corps of Engineers, No. 7:17-CV-162-FL, 2018 WL

4760124 (E.D.N.C. Sept. 30, 2018). Thereafter, federal defendants submitted the administrative

record to the court. See Nat’l Audubon Soc’y v. United States Army Corps of Engineers, No.

7:18-MC-00010-FL (E.D.N.C. Oct. 16, 2018).2 The administrative record contains voluminous

documents involving the permitting process for the Project, broadly including but not limited to

defendant Ocean Isle’s processing agreement with defendant USACE; CPE’s disclosure statement;

miscellaneous communications; records from the scoping process; defendant Ocean Isle’s permit

application; internal drafts, comments, revisions, and draft EIS (“DEIS”); public notice and

comment on DEIS; various agency consultations; internal drafts, comments, revisions, and final EIS

(“FEIS”); public notice and comment on FEIS; ROD; and the permit.

        Plaintiff moved for summary judgment on November 21, 2018, relying upon the completed

administrative record, as well as declarations from several of its members. Each defendant also

moved for summary judgment on January 31, 2019, relying upon the same.




        2
                The administrative record is docketed in the miscellaneous case file noted above, pursuant to amended
case management order entered November 29, 2017. Hereinafter, all citations to the administrative record shall be
denoted as “R.”

                                                         3
                       STATEMENT OF THE UNDISPUTED FACTS

       The undisputed facts may be summarized as follows. Ocean Isle Beach is a coastal barrier

island in southwest Brunswick County, North Carolina. (R. 8228). The island spans approximately

5.6 miles west-to-east from Tubbs Inlet to Shallotte Inlet and 0.6 miles north-to-south from the

Intracoastal Waterway to the Atlantic Ocean. (R. 8185, 8228). Holden Beach, also a barrier island,

lies to the east of Shallotte Inlet, which connects the Atlantic Ocean to the Intracoastal Waterway

before joining Shallotte River. (R. 8186). Ocean Isle Beach and Holden Beach provide important

habitats for birds and other wildlife, including the piping plover and red knot, which are federally

protected shorebirds. (See R. 8253–85).

       In 2001, the United States began protecting Ocean Isle Beach’s shoreline by dredging sand

from a “borrow area” in Shallotte Inlet, and placing that sand along approximately three miles of

defendant Ocean Isle’s shoreline (“Federal Project”). (R. 8186–87, 8532, 10954). Following initial

construction of the Federal Project, the beach was scheduled for renourishment every three years,

and in practice renourished in 2006-2007, 2010, and 2014. (R. 8197–98, 8204). The far eastern end

of the island was not included in the Federal Project because of the predicted high rates of loss of

beach fill due to erosion. (R. 8196). As predicted, severe erosion plagued the eastern end of the

island. (See R. 8198). Despite efforts to stop the shoreline’s advance, including use of sandbag

revetments beginning in 2005 and additional beach nourishment in 2007, erosion destroyed several

houses, portions of streets, and certain utilities. (R. 8197–99, 8204).

       In 2011, the North Carolina General Assembly passed a law allowing construction of

terminal groins in North Carolina. (R. 342–45). Following the change in state law, defendant Ocean

Isle commissioned CPE to prepare a feasibility study to determine whether a terminal groin would


                                                 4
resolve defendant Ocean Isle’s erosion problem along its eastern shoreline. (R. 146–83). CPE

preliminarily determined that a terminal groin feasibly would reduce erosion rates and periodic

nourishment events, and avert further damage at the eastern end of the island. (R. 181–82).

       In May 2012, defendant Ocean Isle asked defendant USACE to formally initiate the

environmental review and approval process for the Project, and after interviewing several

environmental consulting firms recommended CPE as the contractor to prepare the EIS for the

Project. (R. 40). After reviewing CPE’s qualifications, defendant USACE selected CPE to prepare

the EIS. (R. 60–61). CPE executed a disclosure statement representing it had “not entered into and,

during the lifetime of the EIS preparation, will not enter into any agreement affording us or any

Subcontractors that we may hire with any direct or indirect financial interest in the planning, design,

construction or operation” of the Project. (R. 91). Shortly thereafter, defendant Ocean Isle entered

into a processing agreement with defendant USACE. (R. 105–11). On September 15, 2014,

defendant Ocean Isle, with CPE acting as its agent, filed a permit application with defendant

USACE seeking permission to construct a terminal groin and place approximately 264,000 cubic

yards of sand along the beach. (R. 588–615).

       Environmental review of the Project took place over five years following defendant Ocean

Isle’s initial contact with defendant USACE. On January 23, 2015, defendant USACE issued its

DEIS, together with public notice seeking comments on the DEIS and proposed project. (R.

3920–33, 3960–4903). Defendant USACE held a public hearing on the proposed project and the

DEIS on March 3, 2015. (R. 4926–5015). After reviewing public comment on the DEIS, defendant

USACE responded to the comments and issued public notice of its FEIS on April 29, 2016, again

requesting public comment. (R. 8161–68, 8170–9522).


                                                  5
       The purpose of defendant Ocean Isle’s project was to reduce erosion along its eastern

shoreline, maintain defendant Ocean Isle’s tax base, maintain recreational resources, and balance

the needs of the human environment with protecting natural resources. (R. 8196). The FEIS

reviewed five project alternatives. Alternative one continued existing beach management practices.

(R. 8203–08). Alternative two continued the Federal Project, but removed sand bag barricades

where erosion occurs. (R. 8209). Alternative three continued the Federal Project, along with non-

federally-sponsored beach nourishment activities along the eastern portion of Ocean Isle. (R.

8210–12). Alternative four provided the same beach fill as alternative three, along with targeted

dredging to realign the main channel in the Shallotte Inlet. (R. 8213–14). Finally, alternative five

called for constructing a 750-foot terminal groin at the eastern end of the beach and add beach fill

to the west of the groin. (R. 8215–16). Alternative five is depicted below:




                                                 6
(R. 8226).

         To compare alternatives, the FEIS relied upon light detection and ranging (“LiDAR”)

surveys,3 beach profile surveys, the Delft3D model,4 and maximum periodic nourishment volume

per operation. (R. 8202–03). The FEIS included discussion of each alternative’s economic costs,

as well as each alternative’s potential environmental impacts. (See R. 8202–8374). Pursuant to the

Endangered Species Act (“ESA”), defendant USACE also consulted the United States Fish and

Wildlife Service (“USFWS”) and National Marine Fisheries Service (“NMFS”), both of which

determined the terminal groin did not jeopardize the continued existence of threatened or endangered

species or result in the destruction or adverse modification of designated critical habitat. (R. 6216,

6446).

         On February 27, 2017, defendant USACE issued its ROD, concluding that the terminal groin

was the LEDPA. (R. 10954–55, 10970, 10978–79). In reaching its decision, defendant USACE

determined that alternatives one and two were not practicable because they would not meet the

Project purpose of mitigating chronic erosion on the eastern shoreline of Ocean Isle. (R. 10971–74).

Alternatives three and four were determined to be practicable, but they were not the least

environmentally damaging alternative because they would require more frequent and extensive

beach nourishment than the terminal groin, jeopardizing the recovery of species harmed during those

nourishment operations. (R. 10975, 10977). Alternative four also would disturb intertidal habitat

as a result of channel realignment. (R. 10977). In the ROD, defendant USACE responded to


         3
                   “LiDAR is an optical remote sensing technology that measures the ground elevation or seafloor at
relatively high spatial resolutions.” (R. 8202).
         4
                  The Delft3D model “simulates flows, sediment transport, and bathymetric changes by using advanced
sediment transport formulations that respond to forcing functions that include waves, tides, winds, and density gradients.”
(R. 8203, 8589).

                                                            7
comments on the FEIS, justifying its decision. (See R. 11004–50). Thereafter, defendant USACE

issued defendant Ocean Isle a permit under the CWA. (R. 11520–70).

       Additional facts pertinent to the instant motions will be discussed below.

                                           DISCUSSION

A.     Standards of Review

       1.      Summary Judgment

       Summary judgment is appropriate where “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). On cross-motions for summary judgment, the court “consider[s] each motion separately on

its own merits to determine whether [any] of the parties deserves judgment as a matter of law.”

Defs. of Wildlife v. N. Carolina Dep’t of Transp., 762 F.3d 374, 392 (4th Cir. 2014). The party

seeking summary judgment “bears the initial responsibility of informing the district court of the

basis for its motion, and identifying those portions of [the record] which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       Once the moving party has met its burden, the non-moving party must then “come forward

with specific facts showing that there is a genuine issue for trial.” Matsushita Elec. Indus. Co. Ltd.

v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986) (internal quotation omitted). Only disputes

between the parties over facts that might affect the outcome of the case properly preclude entry of

summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (holding

that a factual dispute is “material” only if it might affect the outcome of the suit and “genuine” only

if there is sufficient evidence for a reasonable jury to return a verdict for the non-moving party).

       “[A]t the summary judgment stage the [court’s] function is not [itself] to weigh the evidence


                                                  8
and determine the truth of the matter but to determine whether there is a genuine issue for trial.” Id.

at 249. In determining whether there is a genuine issue for trial, “evidence of the non-movant is to

be believed, and all justifiable inferences are to be drawn in [non-movant’s] favor.” Id. at 255; see

United States v. Diebold, Inc., 369 U.S. 654, 655 (1962) (“On summary judgment the inferences to

be drawn from the underlying facts contained in [affidavits, attached exhibits, and depositions] must

be viewed in the light most favorable to the party opposing the motion.”).

       Nevertheless, “permissible inferences must still be within the range of reasonable probability,

. . . and it is the duty of the court to withdraw the case from the [factfinder] when the necessary

inference is so tenuous that it rests merely upon speculation and conjecture.” Lovelace v. Sherwin-

Williams Co., 681 F.2d 230, 241 (4th Cir. 1982) (quotations omitted). Thus, judgment as a matter

of law is warranted where “the verdict in favor of the non-moving party would necessarily be based

on speculation and conjecture.” Myrick v. Prime Ins. Syndicate, Inc., 395 F.3d 485, 489 (4th Cir.

2005). By contrast, when “the evidence as a whole is susceptible of more than one reasonable

inference, a [triable] issue is created,” and judgment as a matter of law should be denied.

Id. at 489-90.

       2.        APA

       “A person . . . adversely affected by agency action within the meaning of a relevant

statute[,]” 5 U.S.C. § 702, may bring an action pursuant to the judicial review provisions of the

APA, id. § 701, et seq., to challenge “final agency action[.]” Id. § 704. “The reviewing court shall

. . . hold unlawful and set aside any agency action, findings, and conclusions found to be . . .

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. §

706(2)(A). The scope of “arbitrary and capricious” review is narrow, but the court must ensure that


                                                  9
“the agency examine[s] the relevant data and articulate[s] a satisfactory explanation for its action

including a rational connection between the facts found and the choice made.” Motor Vehicle Mfrs.

Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983); see N.C. Wildlife

Fed’n v. N.C. Dep’t of Transp., 677 F.3d 596, 601 (4th Cir. 2012) (The court “must ensure that the

agency has examined the relevant data and articulated a satisfactory explanation for its action, and

must not reduce itself to a rubber-stamp of agency action.”) (internal citations and quotation marks

omitted ). “Both NEPA and CWA claims are subject to judicial review under the APA.” Ohio

Valley Envtl. Coal. v. Aracoma Coal Co., 556 F.3d 177, 189 (4th Cir. 2009).

B.     NEPA

       Plaintiff’s first, second, and fifth claims arise under NEPA. NEPA “establishes a national

policy to encourage productive and enjoyable harmony” between humans and their environment,

“and was intended to reduce or eliminate environmental damage and to promote the understanding

of the ecological systems and natural resources important to the United States.” Defs. of Wildlife,

762 F.3d at 393. For every major federal action significantly affecting the quality of the human

environment, the agency involved must prepare an EIS “that discloses and evaluates, among other

things, the environmental impact of the proposed action, unavoidable adverse effects of the proposed

action, and alternatives to the proposed action.” Id. at 393–94; 42 U.S.C. § 4332(C); see 40 C.F.R.

§ 1508.18.

       NEPA mandates “a set of ‘action-forcing’ procedures that require that agencies take a ‘hard

look’ at environmental consequences, . . . and that provide for broad dissemination of relevant

environmental information.” Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 350

(1989) (internal quotations and citations omitted). “What constitutes a ‘hard look’ cannot be


                                                10
outlined with rule-like precision. At the least, however, it encompasses a thorough investigation into

the environmental impacts of an agency’s action and a candid acknowledgment of the risks that

those impacts entail.” Nat’l Audubon Soc’y v. Dep’t of Navy, 422 F.3d 174, 185 (4th Cir. 2005).

“[A] court reviewing an EIS for NEPA compliance must take a holistic view of what the agency has

done to assess environmental impact. Courts may not ‘flyspeck’ an agency’s environmental analysis,

looking for any deficiency, no matter how minor.” Id. at 186. “If the agency has followed the

proper procedures, and if there is a rational basis for its decision, [the court] will not disturb its

judgment.” Hodges v. Abraham, 300 F.3d 432, 445 (4th Cir. 2002).

       1.      Defendant USACE’s Oversight of EIS Development

       In preparing an EIS, “[t]he agency shall independently evaluate the information submitted

and shall be responsible for its accuracy.” 40 C.F.R. § 1506.5(a). If the agency elects to hire a third

party contractor to create the EIS, the regulations impose two requirements. First, the contractor

must execute a disclosure statement “specifying that they have no financial or other interest in the

outcome of the project.” Id. § 1506.5(c). Second, the agency “shall furnish guidance and participate

in the preparation and shall independently evaluate the statement prior to its approval and take

responsibility for its scope and contents.” Id. § 1506.5(c).

               a.      CPE’s Alleged Conflict of Interest

       The first issue presented is whether CPE had a conflict of interest that prevented it from

serving as an unbiased third party contractor.

       Defining “financial or other interest in the outcome of the project” is an issue of first

impression for this court. The term broadly covers “any known benefits other than general

enhancement of professional reputation. This includes any financial benefit such as a promise of


                                                  11
future construction or design work on the project.” Forty Most Asked Questions Concerning CEQ’s

National Environmental Policy Act Regulations (“Forty Questions”), 46 Fed.Reg. 18,026, 18,031

(Council on Envtl. Quality 1981). Examples of such benefits include “an agreement to perform the

construction,” being “the owner of the construction site,” or a contract for EIS preparation that

contains “incentive clauses or guarantees of any future work on the project.” Guidance Regarding

NEPA Regulations, 48 Fed.Reg. 34,263, 34,266 (Council on Envtl. Quality 1983).5

         The United States Court of Appeals for the Fourth Circuit has not interpreted the scope of

§ 1506.5(c).6 However, other circuit courts emphasize the importance of a future benefit arising

from approval of the project. The United States Court of Appeals for the Tenth Circuit found a

contract for preliminary design work between an applicant and the contractor insufficient to create

a conflict of interest where final design work had been omitted from the contract in effect at the time

the contractor was employed to develop an EIS. Associations Working for Aurora’s Residential

Env’t v. Colorado Dep’t of Transp. (“AWARE”), 153 F.3d 1122, 1128 (10th Cir. 1998). Similarly,

the United States Court of Appeals for the Ninth Circuit rejected a claim that a contractor preparing

the EIS and also helping an applicant obtain permit approvals created a conflict of interest. Cachil

Dehe Band of Wintun Indians of Colusa Indian Cmty. v. Zinke, 889 F.3d 584, 607–08 (9th Cir.

2018).

         The Ninth and Tenth Circuit’s reasoning is persuasive. Section 1506.5(c) addresses conflicts

arising from interests in “the outcome of the project.” The CEQ regulations caution that “[w]hen



         5
                 “CEQ’s interpretation of NEPA is entitled to substantial deference.” Andrus v. Sierra Club, 442 U.S.
347, 358 (1979); Nat’l Audubon Soc’y, 422 F.3d at 184.
         6
                 Indeed, this court has found only one district court opinion within this circuit has even cited to 40
C.F.R. § 1506.5(c). See Bragg v. Robertson, 54 F. Supp. 2d 653, 667 (S.D.W. Va. 1999).

                                                         12
a consulting firm has been involved in developing initial data and plans for the project, but does not

have any financial or other interest in the outcome of the decision, it need not be disqualified from

preparing the EIS.” Forty Questions, 46 Fed. Reg. at 18,031. “Further, § 1506.5(c) does not prevent

an applicant from submitting information to an agency.” Guidance Regarding NEPA Regulations,

48 Fed. Reg. at 34,266.

       On July 2, 2012, after reviewing defendant Ocean Isle’s proposal to use CPE as a contractor

for the EIS, (see R. 40–44), defendant USACE chose to use CPE, conditional on execution of a

disclosure statement and completion of the processing agreement. (R. 93). CPE executed its

§ 1506.5(c) disclosure statement on July 13, 2012, representing that it had “not entered into and,

during the lifetime of the EIS preparation, will not enter into any agreement affording us . . . with

any direct or inclirect financial interest in the planning, design, construction or operation of the

[project], except with regard to the preparation of the EIS.” (R. 91). CPE also agreed to “make a

full disclosure of the scope and extent of the firm’s prior involvement” with the Project in the DEIS.

(R. 91). Subsequently, defendants Ocean Isle and USACE completed the processing agreement on

August 21, 2012, in which defendant Ocean Isle also represented CPE did not have a conflict of

interest. (R. 105–11).

       The record does not disclose that CPE had an interest in the Project outcome. Plaintiff makes

much of the fact that CPE, acting as agent for defendant Ocean Isle, submitted the application for

a permit to build the terminal groin. (R. 588–615). Relying on emails from an attorney for

defendant USACE, (see R. 72, 74), plaintiff asserts this is a conflict of interest. As noted above, the

court rejects this position as an incorrect interpretation of the CEQ regulations. The mere fact that

CPE filled out a permit application or did preliminary design work on behalf of defendant Ocean


                                                  13
Isle does not create an interest in the outcome of the Project unless accompanied with a promise of

future work.7 See Colusa Indian Cmty., 889 F.3d at 607–08; AWARE, 153 F.3d at 1128.

         The record is awash with examples showing no such promise of future work from defendant

Ocean Isle existed before the ROD issued. For example, Brad Rosov (“Rosov”), CPE’s primary

contact with defendant USACE, commented that “I don’t think that we will have permits in hand

in time to go to bid this fall.” (R. 6201 (emphasis added)). In another instance, Rosov listed several

items defendant Ocean Isle needed to complete before constructing the terminal groin and indicated

that, “due to the 3rd party contract, we are prohibited from assisting the Town with these tasks until

the ROD is issued.” (R. 10934). Even CPE’s correspondence with defendant Ocean Isle following

issue of the ROD shows that CPE and defendant Ocean Isle had not developed a “Scope of Work

and formalized cost associated with the ‘During Construction’ services for the terminal groin project

as well as the ‘Year 1 Post-Construction’ services.” (R. 11573).

         Plaintiff asserts that the court already held CPE had a conflict of interest when it allowed

certain emails from CPE to defendant Ocean Isle to be considered as extra record evidence. See

Nat’l Audubon Soc’y, 2018 WL 4760124 at *5. Plaintiff misinterprets the court’s decision. The

court merely held that “any failure to evaluate CPE’s work product in light of CPE’s close

association with the permit applicant, namely, defendant Ocean Isle, constitutes the type of ‘bad

faith or improper behavior’ that justifies consideration of extra-record evidence.” Nat’l Audubon

Soc’y, 2018 WL 4760124 at *5. However, at the time the court issued its prior order, it had not

determined what constitutes a conflict of interest under 40 C.F.R. § 1506.5(c), and it did not have


         7
                 Plaintiff argues being an agent inherently creates a conflict for CPE. (Pl. Mem. (DE 60) at 20 (citing
Constr. Techniques, Inc. v. Dominske, 928 F.2d 632, 637 (4th Cir. 1991)). Plaintiff’s argument is unpersuasive, as the
CEQ regulations, not general principles of agency, define what types of interests create a conflict under NEPA. See 40
C.F.R. § 1506.5(c).

                                                         14
a complete administrative record before it. Accordingly, CPE did not have conflict of interest in

preparing the EIS for defendant USACE.8

                  b.       Defendant USACE’s Independent Evaluation of CPE’s Work

         The next issue is whether defendant USACE fulfilled its duty to “independently evaluate”

CPE’s work. See 40 C.F.R. § 1506.5(a), (c). An agency relying on a third-party contractor to

prepare an EIS “clearly may not substitute a private firm’s efforts and analysis for its own, and it

must bear responsibility for the ultimate work product.” Essex Cty. Pres. Ass’n v. Campbell, 536

F.2d 956, 960 (1st Cir. 1976); see Sierra Club, Inc. v. United States Forest Serv., 897 F.3d 582,

594–96 (4th Cir. 2018).           An agency has discharged its duty to independently evaluate an

independent contractor’s work where it has “consistently exercised control over the scope, content,

and development of the EIS.” Communities Against Runway Expansion, Inc. v. F.A.A., 355 F.3d

678, 687 (D.C. Cir. 2004); see Essex Cty. Pres. Ass’n, 536 F.2d at 959–60. In determining if an

agency has fulfilled its obligation, “the [c]ourt ‘can evaluate the oversight that the agency provided

to the [EIS] process as a factual matter and make a determination upholding the [EIS].’” Colusa

Indian Cmty., 889 F.3d at 608 (alterations in original) (quoting AWARE, 153 F.3d at 1129).

         The administrative record demonstrates that defendant USACE was involved in the

development of the EIS throughout the review process. Defendant USACE organized and led early

meetings integral to identifying issues to be addressed in the EIS, including the public scoping

meeting in October 2012 and the project review team9 meeting in March 2013. (See R. 424–38, R.


         8
                  Even if CPE did have a conflict of interest, such conflict does not invalidate an FEIS or ROD unless
defendant USACE also failed to independently evaluate CPE’s work. Colusa Indian Cmty., 889 F.3d at 608; AWARE,
153 F.3d at 1129.
        9
                The project review team consisted of representatives from state and federal agencies, non-profit groups,
and defendant Ocean Isle, all of which would assist in the development of the EIS. (R. 467–68).

                                                          15
467–80). Following these early meetings outlining the issues to be addressed in the DEIS, defendant

USACE received monthly progress reports from CPE, received documentation from CPE for review,

and gave CPE guidance in response to CPE’s reports. (See, e.g., R. 628, 656–57). Defendant

USACE also gave significant substantive feedback in its review of the DEIS. (See, e.g., R. 1186,

1201–03, 1206–07, 1209–17, 1238, 1247, 1251, 1282, 1284–85, 1294, 1297, 1299, 1307, 1309,

1323, 1328, 1344, 1351, 1362). From June 2013 to January 2015, defendant USACE commented

on several versions of the DEIS, and CPE made revisions in response to the comments. (See R.

656–57, 668–81, 687–94).

       Following publication of the DEIS in January 2015, (R. 3960), defendant USACE remained

actively engaged in soliciting feedback from the public. On March 3, 2015, defendant USACE held

a public hearing to solicit comments on the DEIS. (R. 4926–5015). Written public comments

providing feedback on the DEIS also were received. (See R. 5016–5368). At defendant USACE’s

direction, CPE created a table summarizing and drafting proposed responses to comments received.

(R. 5352–53, 5368–84). Defendant USACE then reviewed CPE’s proposed responses and provided

feedback, noting specific areas of improvement for the FEIS. (R. 5391–5408). Defendant USACE

again raised questions and provided comments to CPE regarding the drafts of the FEIS. (See, e.g.,

6799–6804, 6819, 6992, 7007–11, 7017–20, 7023–26, 7048, 7056–57, 7059, 7062–64, 7083, 7090,

7094, 7098, 7100–03, 7108–09, 7119–20, 7146, 7162–65, 7170, 7174). CPE incorporated defendant

USACE’s changes, and the FEIS was published in April 2016. (R. 8171). In sum, defendant

USACE “consistently exercised control over the scope, content, and development of the EIS.”

Communities Against Runway Expansion, 355 F.3d at 687.

       Plaintiff raises several challenges asserting defendant USACE failed to independently


                                                16
evaluate CPE’s work. First, plaintiff argues that defendant USACE accepted CPE’s responses to

public comment without oversight. As noted above, defendant USACE reviewed CPE’s proposed

responses to public comment, and where defendant USACE determined CPE’s draft FEIS did not

adequately address public comments, it directed further response. Focusing on one comment in

particular, plaintiff argues that defendant USACE did not consider possible inconsistencies between

terminal groin proposals at Ocean Isle and in other locations. (See R. 10769). However, defendant

USACE directed CPE to address issues regarding scaling on different projects. (See R. 6819). CPE

responded that Ocean Isle has different environmental dynamics than other projects considered by

defendant USACE, and that analysis of erosion rates based on historical erosion rates, and that the

model was used to compare relative differences between alternatives involving man-induced

changes. (R. 6817, 10902).

       Plaintiff also contends defendant USACE did not independently evaluate CPE’s analysis of

alternative four in this case, which was not modeled in the DEIS. However, defendant USACE

determined that failure to model alternative four could impact the alternatives analysis, and thus

ordered defendant CPE to conduct additional modeling of alternative four. (R. 6776, 6779–81).

Upon reviewing an updated version of the alternative four analysis with modeling, one of defendant

USACE’s coastal engineers, Layla Kashlan (“Kashlan”), confirmed that alternative four was

appropriately modeled to simulate repetitive dredging and that the methodology was consistent with

other alternatives. (See R. 6972).

       Plaintiff asserts defendant USACE did not independently evaluate CPE’s engineering report.

However, Michael Wutkowski (“Wutkowski”), another coastal engineer for defendant USACE, did

review CPE’s draft engineering report. (See R. 3816–22). Wutkowski identified major issues in


                                                17
the report, including the assumption that federal dredging would be on a two year renourishment

cycle, and failure to evaluate effects on the shoreline east of the groin. (R. 3822). Defendant

USACE passed these concerns along to CPE, and the final engineering report contained in the FEIS

was revised to identify and address these limitations. (See R. 3824, 8544, 8571).

       Accordingly, defendant USACE independently evaluated CPE’s work.

       2.      Alternatives Analysis

       Comparative evaluation of alternatives “is the heart of the environmental impact statement

. . .” Defs. of Wildlife, 762 F.3d at 394; 40 C.F.R. § 1502.14. Therefore, agencies must “[r]igorously

explore and objectively evaluate all reasonable alternatives” that could “avoid or minimize adverse

impacts.” Save Our Sound OBX, Inc. v. N. Carolina Dep’t of Transportation, 914 F.3d 213, 218

(4th Cir. 2019) (quoting 40 C.F.R. §§ 1502.1, 1502.14); Webster v. U.S. Dep’t of Agric., 685 F.3d

411, 430 (4th Cir. 2012) (“[A]n EIS should provide enough detail concerning the drawbacks and

merits of the proposed action to allow for reasoned evaluation and decisionmaking.”). “The

assessment of the environmental impacts is the scientific and analytic basis for the comparison of

alternatives.” Defs. of Wildlife, 762 F.3d at 394; 40 C.F.R. § 1502.16. In carrying out an alternative

analysis, “‘[a]gencies are entitled to select their own methodology as long as that methodology is

reasonable,’ and we must defer to such agency choices.” Ohio Valley Envtl. Coal., 556 F.3d at 201

(quoting Hughes River Watershed Conservancy v. Glickman (“Hughes River I”), 81 F.3d 437, 446

(4th Cir. 1996)).

       “NEPA does not require agencies to adopt any particular internal decisionmaking structure[,]

[b]ut NEPA does require agencies to follow a particular decisionmaking process.” Defs. of Wildlife,

762 F.3d at 394. Any EIS must be completed “before decisions are made and before actions are


                                                 18
taken[,]” id.; 40 C.F.R. § 1500.1(b), “to help public officials make decisions that are based on an

understanding of environmental consequences.” 40 C.F.R. § 1500.1(c). “[A]n agency must weigh

a proposed action’s benefits with its environmental costs.” Webster, 685 F.3d at 430; Ohio Valley

Envtl. Coal., 556 F.3d at 191; Hughes River Watershed Conservancy v. Johnson (“Hughes River

II”), 165 F.3d 283, 289 (4th Cir.1999). Misleading economic assumptions contained in an EIS

violate NEPA where those assumptions are “‘so distorted as to impair fair consideration’ of the

project’s adverse environmental effects.” Webster, 685 F.3d at 430 (quoting Hughes River I, 81

F.3d at 446). However, “the mere fact that certain factors in a cost-benefit analysis are generally

imprecise or unquantifiable does not render the result inadequate.” Hughes River II, 165 F.3d at

290.

       Plaintiff asserts various challenges to the Project ROD based on the model used to compare

alternatives, allegedly unreliable erosion estimates, differences between the economic impacts and

environmental impacts analyses, failure to model alternative four, failure to model long-term indirect

effects, and inaccurate property loss analysis. The court addresses each of these claims in turn.

               a.      Delft3D Model

       In reviewing an agency’s methodology, “this court does not sit as a scientific body,

meticulously reviewing all data under a laboratory microscope.” Nat. Res. Def. Council, Inc. v. U.S.

E.P.A., 16 F.3d 1395, 1401 (4th Cir. 1993). Rather, the court defers to an agency’s choice of

methodology where use of that methodology is reasonable. Ohio Valley Envtl. Coal., 556 F.3d at

201. A model need not perfectly fit the facts to be reasonable, and “[t]o require as much would be

to defeat the purpose of using a model.” Chem. Mfrs. Ass’n v. E.P.A., 28 F.3d 1259, 1265 (D.C.

Cir. 1994).


                                                 19
       The Delft3D model “was calibrated for a three year period from April 2007 to April 2010

using input parameters . . . derived from known or observed conditions.” (R. 8203, see R. 8625–49).

After calibrating the model to control for coastal conditions and running each alternative, the model

identified relative effects of any man-induced changes to the environment. (See R. 8203, 8647).

However, the FEIS also identified the limitations of the Delft3D model, cautioning that it “is best

suited to estimating general trends, rather than providing exact estimates of erosion rates into the

future.” (R. 8203, 8647, 8649).

       Plaintiff contends that the model estimated the sand at Ocean Isle Beach would flow west

to east, when the net sediment transport direction was generally estimated to be from east to west.

(R. 8646). However, the modelers identified this issue and corrected it by adjusting morphological

acceleration factors. (R. 8646). In addition, the modelers acknowledged that the model did not

predict actual erosion rates. (R. 8203, 8647, 8649). Instead, the model forecasted relative changes

that could be used to meaningfully compare alternatives. (R. 8203, 8649). Consequently, use of the

Delft3D model was not arbitrary and capricious.

               b.      Erosion Estimates

       To estimate economic impacts in the model arising from beach nourishment, defendant

USACE needed to estimate the volume of erosion under each alternative. For alternatives one and

two, defendant USACE used the average historical nourishment rate to estimate nourishment costs.

(R. 8208–09, 8581). For alternatives three, four, and five, the FEIS needed to predict how the man

made changes would affect the volume of erosion before determining the cost of beach nourishment.

To estimate the average annual volume of erosion, defendant USACE started with beach profile

surveys from 2001–2013, which indicate average volume losses at the eastern end of Ocean Isle


                                                 20
under current beach management practices. (See R. 8539, 8517–20). The Delft3D model accounted

for differences in erosion volume caused by “man-induced changes,” and is appropriately used to

compare “alternatives relative to a no-action scenario.” (R. 6817, 8647, 8649, 11038). Accordingly,

defendant USACE divided the modeled volume of erosion for alternatives three, four, and five by

the modeled volume of erosion for alternative one, then multiplied that ratio by historic amounts of

erosion. (See R. 8301, 8540, 8560–61, 8570–73). Combining historical results with a comparative

analysis of modeling outputs, “an assumption was made, based on engineering judgment, that

corresponding changes in the ‘real world’ would be proportionally the same as indicated by the

model.” (R. 9280, 10901, 11038). Thereafter, defendant USACE used the volume of erosion to

determine the frequency of nourishment events.

       Plaintiff, citing the Fourth Circuit’s recent decision in Sierra Club, argues that proportionally

adjusting historic rate of erosion based on the model was done without explanation. Plaintiff’s

reliance upon Sierra Club is misplaced. There, the court reversed an agency action that concluded

without elaboration “that the proposed use or occupancy of the NPS-administered lands or waters

described herein for the operation and maintenance of the Project, is consistent with the use of these

lands for Parkway purposes.” 899 F.3d at 293. In Sierra Club, the National Park Service (“NPS”)

failed to consider detrimental effects of a pipeline on observation areas in the Blue Ridge Parkway.

Id. at 293–94.

       In the present case, defendant USACE rationally explained its analysis. By definition, a

proportion is a relative comparison. The Delft3D model results are used for relative comparisons

between a no action scenario and other alternatives to estimate the impact of man-induced changes.

(R. 8203, 8647, 8649). Therefore, the court defers to the agency’s engineering judgment that


                                                  21
proportionally adjusting the historic rate of erosion to account for the relative differences caused by

man-induced changes represents a reasonable method of predicting future erosion volume, and by

extension the economic impacts of each alternative. See Ohio Valley Envtl. Coal., 556 F.3d at 199

(upholding use of stream structure as a surrogate for assessing stream function); Nat. Res. Def.

Council, 16 F.3d at 1401.

                  c.       Economic Impacts v. Environmental Impacts

         Having determined that it was not arbitrary and capricious for defendant USACE to calculate

and apply predicted erosion volumes to assess economic impacts, the court focuses on whether

defendant USACE’s use of the Delft3D model to assess environmental impacts was arbitrary and

capricious.

         Indirect environmental impacts were estimated by modeling “changes to the shoreline during

post-construction conditions” of each alternative immediately before a second cycle of beach

nourishment.10 (R. 8296–97). The modeled shoreline locations were overlaid upon the baseline

habitat map, and “[a]ny portions of the habitats that were located seaward of the [mean higher high

water lines (‘MHHW’)] were also considered to be impacted by the modeled changed position of

the MHHW.”11 (R. 8297). Defendant USACE was clear about the limitations of the model,

cautioning that the results “are not intended to be a precise prediction of habitat change considering

they are in part based on modeling simulations and are therefore only intended to provide insight

on potential changes.” (R. 8297). Having disclosed such limitations, the FEIS estimated the acres


         10
                  Direct environmental impacts were determined by overlaying footprints of project-related activities
upon a baseline habitat map. (R. 8297). Plaintiff does not challenge defendant USACE’s findings with respect to direct
environmental impacts.
        11
                MHHW is a measure of the shoreline “determined from a 2013 shoreline survey and entered into
Delft3D.” (R. 8297).

                                                         22
of habitat indirectly impacted based on Delft3D model results of shoreline position. (See R. 8298).

       Use of the model results was not arbitrary and capricious for purposes of comparing

environmental impacts. The economic impacts analysis calculated the average annual amount of

beach nourishment, and consequently its projected cost, specifically based on the amount of

projected erosion. (See R. 8301, 8540, 8560–61, 8570–73). In contrast, the environmental impacts

analysis relied upon the model’s estimation of the position of the shoreline to calculate acres of

habitat affected by each alternative. (See R. 8297). “Knowing that the inlet and oceanfront

shorelines are dynamic,” defendant USACE reasonably concluded that “the only basis to evaluate

potential indirect impacts are through the utilization of numerical models.” (R. 9283; see also R.

623, 8297 (describing difficulties associated with comparing shoreline position and habitat acreage

affected across alternatives)).

       Plaintiff argues that defendant USACE conceded use of two different erosion estimates was

arbitrary and capricious, dredging up two draft responses to comments by Tyler Crumbley

(“Crumbley”), one of defendant USACE’s engineers. (See R. 5434, 5437). Plaintiff takes

Crumbley’s comments out of context. Rather than being a statement of fact, Crumbley was

prompting further explanation of the methodology used in the DEIS, which CPE explained to the

satisfaction of defendant USACE. (See R. 5434, 5437, 8647, 9278–84). In sum, using the Delft3D

model for different purposes was not arbitrary and capricious, where was defendant USACE

consistently applied the model across alternatives and disclosed the model’s limitations.

               c.      Modeling Alternative Four

       Alternative four proposes use of targeted dredging in Shallotte Inlet to realign the channel,

combined with beach nourishment, in order to reduce erosion along defendant Ocean Isle’s eastern


                                                23
shoreline. (R. 8213). To model “true channel relocation, material removed during periodic

nourishment operations should be derived from the same general area as used for initial construction

of the federal storm damage reduction project.” (R. 8308). This is because, “[b]y continuing to use

the same general cut area for each nourishment operation, the borrow area should eventually become

the dominant flow path for waters exiting through the inlet.” (R. 8308). Accordingly, defendant

USACE modeled re-dredging the channel “using the bathymetry at the end of the three-year

simulation for alternative [one].” (R. 8214, 8309, 8556). Since the Federal Project initially was

designed to include channel realignment, “[t]he ‘re-dredging’ of the channel/borrow area simulated

the same dimensions of the channel as that created during initial construction of the [F]ederal

[P]roject.” (R. 8214, 8309, 8549, 8556). Following the first simulated re-dredging at year three,

defendant USACE ran the model for years four through six. (R. 8556–60). From the model results,

defendant USACE assumed that “subsequent re-dredging of the channel would result in similar

volume loss reduction,” modeling losses for year six through nine. (R. 8309–10, 10894).

       Since “[t]he conditions following the initial implementation of [a]lternative [four] would be

identical” to alternative three, defendant USACE used alternative three as a starting point to simulate

beach nourishment in the first three years. (R. 8214, 8560). After re-dredging in year three, the

average annual volumetric losses under alternative four were compared to the losses under

alternative three. (R. 8214, 8560–61). Using the model, and “[a]pplying the 408,000 cubic yard

volume limit per nourishment operation,” defendant USACE estimated the amount and frequency

of nourishment required over the 30 year project timeline. (R. 8215, 8561). From this data, the

FEIS was able to model the costs of alternative four relative to other alternatives. (R. 8215, 8562).

As noted above, Kashlan confirmed that alternative four was appropriately modeled to simulate


                                                  24
repetitive dredging and that the methodology was consistent with modeling of other alternatives.

(See R. 6972). On the record before it, the court is satisfied that defendant USACE took the

requisite hard look at the alternative four by modeling targeted dredging and beach nourishment, and

that the assumptions on which the models were based bear a rational relationship to the record.

       Plaintiff argues that alternative four cannot be modeled using alternative one as a baseline,

contending that none of alternatives actually modeled in the FEIS contained both dredging and

beach nourishment. “Especially in matters involving not just simple findings of fact but complex

predictions based on special expertise, ‘a reviewing court must generally be at its most deferential.’”

Ohio Valley Envtl. Coal., 556 F.3d at 192 (quoting Baltimore Gas & Elec. Co. v. Natural Res. Def.

Council, 462 U.S. 87, 103 (1983)). The FEIS articulates a rational basis for why and how

alternatives one and three were used to construct a model for alternative four. (See R. 8213–15,

8560–62). Defendant USACE included appropriate modeling of alternative four.

               d.      Indirect Environmental Effects

       Indirect environmental effects are those effects “caused by the action and are later in time

or farther removed in distance, but are still reasonably foreseeable.” 40 C.F.R. § 1508.8(b). Some

examples of indirect effects are “growth inducing effects and other effects related to induced

changes in the pattern of land use, population density or growth rate, and related effects on air and

water and other natural systems, including ecosystems.” Id.

       “[A]gencies must measure the indirect and cumulative environmental effects of proposed

actions. Conclusory statements that the indirect and cumulative effects will be minimal or that such

effects are inevitable are insufficient under NEPA.” N. Carolina Wildlife Fed’n, 677 F.3d at 602

(internal citations omitted); see Cowpasture River Pres. Ass’n v. Forest Serv., 911 F.3d 150, 173–74


                                                  25
(4th Cir. 2018). However, in fulfilling its obligation to analyze environmental effects, “deciding

what details need to be included or omitted in an EIS is generally a matter left to the agency’s

discretion.” Webster, 685 F.3d at 425; see Selkirk Conservation All. v. Forsgren, 336 F.3d 944, 962

(9th Cir. 2003) (“NEPA does not impose a requirement that the [agency] analyze impacts for any

particular length of time.”). As discussed above, “the mere fact that certain factors in a cost-benefit

analysis are generally imprecise or unquantifiable does not render the result inadequate.” Hughes

River II, 165 F.3d at 290.

       Here, “[i]ndirect impacts were determined by the changes to the shoreline during

post-construction conditions as interpreted from the Delft3D modeling results.” (R. 8297). For

consistent comparison, the model results showing indirect impacts of each alternative immediately

prior to one nourishment cycle were used. (See R. 623, 8297–98). Relying on relevant pieces of

literature, defendant USACE determined that long-term modeling of future coastal changes “are too

difficult to make due to the absence of the necessary capabilities for those predictions.” (R. 8203).

Consequently, the FEIS supplemented its five year model results with additional qualitative analysis

of the indirect effects arising generally and from each alternative. (See R. 8314–74). The

methodology used to analyze indirect impacts was reasonable and entitled to deference. See Ohio

Valley Envtl. Coal., 556 F.3d at 201.

       Plaintiff argues that the FEIS should have discussed indirect effects caused by the Project

beyond five years. Plaintiff’s argument fails because indirect effects need only be modeled where

they are “reasonably foreseeable.” 40 C.F.R. § 1508.8(b); see Hughes River II, 165 F.3d at 290.

Defendant USACE described the limitations of long term modeling of indirect effects, and also

provided qualitative discussion of the indirect effects based on the information available. (See, e.g.,


                                                  26
R. 8203, 8323–25, 8329–36, 8344–46, 8359–65, 8368, 8372).

       Plaintiff also argues that defendant USACE did not consider comments from the USFWS

regarding indirect effects on piping plovers, red knots, and sea turtles. (See R. 11142, 11189, 11196,

11216–17). However, the FEIS discussion of indirect effects identifies those same issues. For

example, the FEIS notes that some “shorebirds such as piping plover and red knot[] rely on the

dynamic coastal processes such as overwash, to provide optimal foraging, roosting, and nesting

habitat. The presence of the groin and other hard structures could influence such processes in the

downdrift area.” (R. 8359–61, 8364). Likewise, the FEIS accounts for the fact that, because of the

groin, “the survival rate of sea turtle hatchlings could be reduced” and “critical habitat for nesting

sea turtles could be impacted.” (R. 8359–60). Defendant USACE’s analysis of indirect effects was

sufficient to support reasoned decision making and public discussion under NEPA.

               e.      Property Loss

       As part of its cost-benefit analysis for alternative one, the FEIS concluded that 155 parcels,

45 of which had homes, will suffer erosion damage over the next 30 years if past erosion trends

continue. (R. 8206). Plaintiff contends this analysis prevented defendant USACE from taking the

requisite “hard look” at the cost of alternatives, and deceived the public by overstating the costs of

erosion damage.

       In Hughes River I, the Fourth Circuit considered an EIS prepared by National Resources

Conservation Service (“NRCS”) evaluating a proposed dam. 81 F.3d at 440. There, the court held

that NRCS impaired fair consideration of the project’s adverse environmental effects by including

“an inflated estimate of recreation benefits that accounted for a significant portion, approximately

thirty-two percent, of the economic benefits.” Id. at 447–48. By using gross recreation benefits


                                                 27
rather than net recreation benefits, the EIS overstated the economic feasibility of the dam and had

the potential to mislead the public about the economic benefits that would result. Id. Similarly, in

Nat. Res. Def. Council v. U.S. Forest Serv., the United States Forest Service (“Forest Service”)

miscalculated the average market demand for Tongass timber to nearly double what was projected

by experts, and included such calculations in their EIS for a land management plan. 421 F.3d 797,

801–03 (9th Cir. 2005). The Ninth Circuit concluded such error gave rise to a NEPA violation,

reasoning that “[h]ad the decision makers and public known of the accurate demand forecast for

Tongass timber, and the concomitant lower employment and earnings potential, the Forest Service

may have selected an alternative with less adverse environmental impact, in less

environmentally-sensitive areas.” Id. at 812.

       The instant case is distinguishable from the agency actions in Hughes River I and Nat. Res.

Def. Council. In the instant case, defendant USACE used LiDAR data from 1999 to 2010 to

estimate the average annual historical movement of the shoreline, and assumed the shoreline would

continue to move landward at the same rate over the next thirty years. (R. 8202, 8206–10,

8528–31). Based on these calculations, the FEIS estimates that 155 parcels would suffer erosion

damage over the life of the Project. (R. 8208). Several entities commented that number misstates

the estimated property loss caused by erosion. (R. 10737, 10757, 10771, 10789, 10831). In

response, defendant USACE reviewed CPE’s property loss data and noted in its ROD that parcels

were counted as damaged multiple times if they suffered erosion damage in consecutive five year

periods. (R. 10929–33, 11063).

       Defendant USACE’s use of the cumulative amount of parcels to measure property loss,

standing in isolation, could violate NEPA. However, defendant USACE provided a graphic showing


                                                28
the projected position of the scarp line, which enables any reader of the FEIS or ROD to see the

parcels that will be affected over time. (R. 8207, 11063). More importantly, $21.36 million is

consistently represented as the total cost of property loss over 30 years. (See R. 8206–08, 8531,

10931–33, 11603). The cost, not the number of parcels affected, ultimately was used to provide a

meaningful cost comparison among the alternatives. (See R. 8208, 8227 (comparing equivalent

average annual cost)). Accordingly, defendant USACE’s use of 155 cumulative parcels affected

over separate five year periods was not “so distorted as to impair fair consideration of the project’s

adverse environmental effects.” Webster, 685 F.3d at 430 (internal quotations omitted).

C.     CWA

       Plaintiff’s third and fourth claims arise under the CWA. The CWA’s purpose “is to restore

and maintain the chemical, physical, and biological integrity of the Nation’s waters.” 33 U.S.C. §

1251(a). To that end, the CWA allows defendant USACE to “issue permits, after notice and

opportunity for public hearings for the discharge of dredged or fill material into the navigable waters

at specified disposal sites.” 33 U.S.C. § 1344(a), (d); see United States v. Deaton, 332 F.3d 698, 707

(4th Cir. 2003). Pursuant to regulations promulgated under the CWA, “no discharge of dredged or

fill material shall be permitted if there is a practicable alternative to the proposed discharge which

would have less adverse impact on the aquatic ecosystem, so long as the alternative does not have

other significant adverse environmental consequences.” 40 C.F.R. §§ 230.10(a), 230.12(a)(3)(i).

“An alternative is practicable if it is available and capable of being done after taking into

consideration cost, existing technology, and logistics in light of overall project purposes.” Id.

§ 230.10(a)(2). “The permitting authority shall determine in writing the potential short-term or

long-term effects of a proposed discharge of dredged or fill material on the physical, chemical, and


                                                  29
biological components of the aquatic environment . . . .” 40 C.F.R. § 230.11.

       Plaintiff asserts that defendant USACE’s ROD finding the terminal groin to be the LEDPA

was arbitrary and capricious because defendant USACE failed to meaningfully evaluate secondary

effects, relied upon a beach nourishment frequency limit without rational connection to the facts,

and ignored the harms the terminal groin will cause the environment.

               a.     Secondary Effect Analysis

       “Secondary effects are effects on an aquatic ecosystem that are associated with a discharge

of dredged or fill materials, but do not result from the actual placement of the dredged or fill

material.” 40 C.F.R. § 230.11(h)(1). For the same reasons that the court determined defendant

USACE adequately considered indirect environmental effects under NEPA, see 40 C.F.R. §

1508.8(b), the court also concludes that defendant USACE adequately evaluated secondary effects

under CWA. (See R. 623, 8203, 8296–98, 8314–74).

               b.     Beach Nourishment Threshold

       “In order to provide an equitable basis for comparing the relative cost of alternatives,

including periodic beach nourishment, a maximum volume of 408,000 cubic yards per nourishment

operation was adopted.” (R. 8203). The record shows that this number was derived from previous

efforts to maintain defendant Ocean Isle’s beaches. In 2001, defendant USACE constructed a beach

fill project, placing “1,866,000 cubic yards of material” along the Federal Project shoreline. (R.

8186, 8196–97). Since the initial construction of the Federal Project, “a total of 1,798,600 cubic

yards of material has been placed within” the Federal Project area for maintenance. (R. 8197).

“[T]his represents an average annual nourishment rate of approximately 136,000 cubic yards/year.”

(R. 8197). “The 408,000 cubic yard maximum volume is equal to the approximate volume of


                                               30
material placed on the Ocean Isle Beach federal storm damage reduction project apportioned over

a three year period.” (R. 8197, 8203, 8204–05, 11009).

       Plaintiff argues that the 408,000 cubic yards of sand does not accurately reflect the amount

of beach nourishment at defendant Ocean Isle’s beaches. (See R. 8198, 11009, 11011). Plaintiff

also points to a portion of the engineering report which states without explanation that the maximum

nourishment volume per operation was “arbitrarily set.” (R. 8544). However, the FEIS notes that

average annual nourishment was not based on initial construction of the Federal Project, which

entailed a significant amount of beach nourishment well in excess of 408,000 cubic yards, but

instead relied upon the average annual nourishment to maintain the Federal Project, multiplied by

three years to conform to the federally budgeted nourishment program. (See R. 8197, 8203).

Defendant USACE “has examined the relevant data and articulated a satisfactory explanation” for

assigning the maximum nourishment volume per operation value it did. N.C. Wildlife Fed’n, 677

F.3d at 601.

       Next, plaintiff argues that the 408,000 cubic yards maximum nourishment volume per

operation was not evenly applied across alternatives. Plaintiff is correct that, in the DEIS, defendant

USACE exceeded the 408,000 cubic yard maximum nourishment volume per operation to create a

two year nourishment cycle for alternative three. (R. 3998). However, after the DEIS was

published, defendant USACE revised the projected nourishment requirements for alternative three

within the maximum nourishment volume per operation threshold “[d]ue to changes in the model

set-up associated with updated bathymetry.” (R. 8544–45, 11012). Therefore, the nourishment cap

was evenly applied across alternatives.

       Plaintiff also contends that defendant USACE’s ROD was arbitrary and capricious because


                                                  31
it concluded alternative four would require more frequent beach nourishment than alternative five.

(See R. 10977). The goal of alternative four is to realign the channel in Shallotte Inlet to create an

ebb tide delta that naturally reduces erosion, which would take an estimated six years. (R. 8308–09).

Before the ebb tide delta forms, significant beach nourishment along the eastern end of Ocean Isle

will be required. (See R. 8215). This frequent beach nourishment in the first few years of the

Project will permanently damage habitats within the borrow area, and prevent those habitats from

reforming. (See R. 8352–53, 8654). In contrast, defendant USACE estimated that the terminal groin

would immediately mitigate erosion, and that recovery of marine intertidal flats and shoals is

expected to occur. (R. 8361, 8364–65, 8373, 8654).

        Finally, plaintiff asserts that defendant USACE should not be allowed to place weight on the

greater up-front cost of alternative four because the Project is expected to last thirty years. The court

rejects this assertion. Defendant USACE rationally explained its reasons why alternative four’s

more frequent beach nourishment requirements make it less environmentally damaging than

alternative five. (See R. 10977, 10979). Therefore, defendant USACE’s analysis of beach

nourishment and its potential impacts was not arbitrary and capricious.

                c.      Environmental Harms

        The CWA requires defendant USACE to consider a number of factors in evaluating which

alternative is the LEDPA, including “the nature and degree of effect that the proposed discharge will

have, both individually and cumulatively, on the structure and function of the aquatic ecosystem and

organisms.” 40 C.F.R. § 230.11(e); Ohio Valley Envtl. Coal., 556 F.3d at 198. In making this

determination, “[p]ossible loss of environmental values . . . , and actions to minimize impacts . . .

shall be examined.” 40 C.F.R. § 230.11(e).


                                                   32
         As noted above in the court’s discussion of beach nourishment, defendant USACE rationally

determined that the terminal groin avoids certain environmental damages resulting from increased

nourishment activities of the other practicable alternatives.12 (See R. 8215, 8352–53, 8654,

10976–77, 10979, 11017–18). Defendant USACE also considered the loss of 1.37 acres of soft-

bottom habitat and erosion of a sand spit on defendant Ocean Isle’s far eastern beach that the

terminal groin will cause. (See R. 8571, 10978–79). However, defendant USACE also determined

these losses to be less destructive. See 40 C.F.R. § 230.11(e). With regard to soft-bottom habitat,

defendant USACE determined “[p]ermanent losses . . . are expected to be minimal given that there

is an abundance of sub-tidal open water habitat along the coastline.” (R. 10978).

         Likewise, negative impacts of the terminal groin along the shoreline would be offset in part

by new beachfront west of the groin that will provide habitat for shorebirds and sea turtles. (See R.

8318–19, 8345, 8359–64, 10978–79). With regard to erosion specifically, defendant USACE

reasonably concluded that the eastern end of the island would stabilize after the terminal groin’s

construction. (See R. 8571). In addition, the terminal groin has numerous mitigation requirements

that also address these concerns, such as requiring that defendant Ocean Isle lower the terminal

groin’s height or place additional sand east of the structure if erosion exceeds expectations. (R.

10985–86).

         Plaintiff asserts that defendant USACE failed to consider the environmental harms of the

terminal groin. The court rejects this argument. Defendant USACE’s determination that the

terminal groin will cause less environmental harm than the other practicable alternatives was not

arbitrary and capricious.

         12
                  The parties do not dispute that alternatives one and two are not practicable for achieving the purposes
of the Project.

                                                          33
                                     CONCLUSION

        Based on the foregoing, plaintiff’s motion for summary judgment (DE 47) is DENIED.

Defendants’ motions for summary judgment (DE 55, 57) are GRANTED. The clerk is DIRECTED

to close this case.

        SO ORDERED, this the 25th day of September, 2019.



                                          _____________________________
                                          LOUISE W. FLANAGAN
                                          United States District Judge




                                            34
                                                           Glossary
APA. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Administrative Procedure Act
Clark . . . . . . . . . . . . . . . . . . . . . . . . . . Robert J. Clark, USACE Wilmington District Commander
Crumbley. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Tyler Crumbley, USACE Engineer
CPE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Coastal Planning and Engineering of North Carolina
CEQ regulations . . . . . . . . . . . . . . . . . . . . . . . . . . Council on Environmental Quality Regulations
CWA . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Clean Water Act
DEIS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Draft Environmental Impact Statement
EIS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Environmental Impact Statement
ESA . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Endangered Species Act
FEIS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Final Environmental Impact Statement
Federal Project . . . . . . . . . . . . . . . . . . Federal Shoreline Protection Program at Ocean Isle Beach
Forest Service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . United States Forest Service
Kashlan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Layla Kashlan, USACE Engineer
LEDPA . . . . . . . . . . . . . . . . . . . . . . . . Least Environmentally Damaging Practicable Alternative
LiDAR . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Light Detection and Ranging
MHHW . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Mean Higher High Water Line
NEPA . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . National Environmental Policy Act
NMFS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . National Marine Fisheries Service
NPS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . National Park Service
NRCS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . National Resources Conservation Service
Ocean Isle . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Town of Ocean Isle Beach
Project . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Terminal Groin and Beach Fillet
ROD . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Record of Decision
Rosov . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Brad Rosov, CPE Engineer
USACE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . United States Army Corps of Engineers
USFWS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . United States Fish and Wildlife Service
Wutkowski . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Michael Wutkowski, USACE Engineer




                                                                  35
